 CUSTOM RECOVERYCustom Recovery, Dlv. of Keystone Resources, Inc.and United Steelworkers of America, AFL-CIO-CLC. Cases 10-CA-11825 and 10-RC-10569June 16, 1977DECISION, ORDER, AND DIRECTIONOF SECOND ELECTIONBY CHAIRMAN FANNING AND MEMBERSPENELLO AND WALTHEROn October 8, 1976, Administrative Law JudgeJulius Cohn issued the attached Decision in thisproceeding. Thereafter, Employer filed exceptionsand a supporting brief.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, theNational Labor Relations Board has delegated itsauthority in this proceeding to a three-member panel.The Board has considered the record and theattached Decision in light of the exceptions and briefand has decided to affirm the rulings, findings,' andconclusions 2 of the Administrative Law Judge and toadopt his recommended Order.ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National LaborRelations Board adopts as its Order the recommend-ed Order of the Administrative Law Judge andhereby orders that the Respondent, Custom Recov-ery, Div. of Keystone Resources, Inc., Greensboro,Georgia, its officers, agents, successors, and assigns,shall take the action set forth in the said recommend-ed Order.[Direction of Second Election and Excelsior foot-note omitted from publication.]I The Respondent has excepted to certain credibility findings made bythe Administrative Law Judge. It is the Board's established policy not tooverrule an Administrative Law Judge's resolutions with respect tocredibility unless the clear preponderance of all of the relevant evidenceconvinces us that the resolutions are incorrect. Standard Dry Wall Products,Inc., 91 NLRB 544 (1950), enfd. 188 F.2d 362 (C.A. 3, 1951). We havecarefully examined the record and find no basis for reversing his findings.2 Member Walther would not find a violation for Supervisor Humphress'alleged threat to employee Waller concerning union solicitation in view ofthe following circumstances: Humphress knew Waller was campaigning forthe Union during working time; Humphress prohibited Waller fromcampaigning during working time only and expressly permitted campaign-ing during lunch hour and breaktime; there is no evidence that theRespondent allowed nonunion solicitation during working time; and sincethere is only one violation of the Act in this matter, it is clear that theRespondent did not have any union animus or animus against Waller. Forthe reasons set forth by Chairman Miller in his dissenting opinion in Daylin,Inc., Discount Division d/b/a Miller's Discount Dept. Stores, 198 NLRB 281(1972), Member Walther does not adhere to the majority opinion in thatDecision.Chairman Fanning and Member Penello disagree with their colleaguebecause he has ignored the applicable law. For, as found by theAdministrative Law Judge, in the absence of a valid rule the prohibition ofemployee solicitation interferes with employee rights unless the employer230 NLRB No. 32can affirmatively show impairment of production (Daylin Inc., supra). Here,Respondent had no rule and did not show production was impaired (in fact,it did not even produce employee witnesses to testify they were solicited).Further, in the absence of a valid rule whether or not other solicitation isallowed (mentioned by the Administrative Law Judge in a "moreover"context) is irrelevant.DECISIONSTATEMENT OF THE CASEJuLIus COHN, Administrative Law Judge: This consoli-dated proceeding was heard on May 26 and 27, 1976, inGreensboro, Georgia. Upon a charge filed and served onMarch 1, 1976, the Regional Director for Region 10 issuedthe complaint in this proceeding on April 22, 1976, allegingthat Custom Recovery, Division of Keystone Resources,Inc., herein called the Respondent or Employer, violatedSection 8(aXl) of the Act in various respects.Pursuant to a Decision and Direction of Election issuedon February 19, 1976, an election was conducted amongcertain of Respondent's employees on March 19, 1976. Thetally disclosed that of 78 valid votes counted 33 were castfor the Petitioner, 37 were cast against it, and 8 ballots werechallenged. The challenges were sufficient in number toaffect the results of the election, and on March 26, 1976,the Petitioner filed timely objections to conduct affectingthe results of the election. On May 11, 1976, the ActingRegional Director issued a Supplemental Decision findingthat six of the challenged ballots were cast by persons whowere not employees of the employer on either the eligibilitydate or the date of election and were consequentlyineligible to vote and the challenges to their ballots weresustained. The remaining two challenged ballots were notresolved as they were insufficient to affect the results of theelection. As to the Petitioner's objections, Objections I and3 were withdrawn by the Petitioner and the ActingRegional Director found that Objections 2 and 4 raisedissues identical to those in the unfair labor practices foundand accordingly ordered the cases consolidated for hear-ing.Respondent filed an answer denying the commission ofunfair labor practices.IssuesWhether Respondent by its supervisors and agentsengaged in various acts of interrogation of its employees.Whether Respondent by its supervisors and agentsthreatened to close the plant if the Union were selected asthe collective-bargaining representative.Whether Respondent threatened employees with loss ofprofit sharing and other benefits.Whether Respondent threatened employees with loss ofwork should the Union be selected as the representative ofthe employees.Whether Respondent threatened an employee withdischarge because he engaged in union activity.247 DECISIONS OF NATIONAL LABOR RELATIONS BOARDFINDINGS OF FACT1. THE BUSINESS OF THE EMPLOYERRespondent, a Pennsylvania corporation, has a plant andplace of business at Greensboro, Georgia, where it isengaged in the business of recycling nonferrous metals.During the past 12 months, Respondent purchased andreceived goods valued in excess of $50,000 from supplierslocated outside the State of Georgia. The complaint alleges,the answer admits, and I find that Respondent is anemployer engaged in commerce within the meaning ofSection 2(6) and (7) of the Act.II. THE LABOR ORGANIZATION INVOLVEDUnited Steelworkers of America, AFL-CIO-CLC, hereincalled the Union, is a labor organization within themeaning of Section 2(5) of the Act.III. THE ALLEGED UNFAIR LABOR PRACTICESA. BackgroundRespondent has been engaged at its Greensboro, Geor-gia, plant in the business of recycling nonferrous metals byprocessing them from shipments of scrap received from itssole customer, Western Electric. In October 1975 Respon-dent was advised that Western Electric was building a newplant in South Carolina and would cease sending scrapmaterials to Respondent as soon as it would be able toprocess them in its own plant. By December 1975, therewas a reduction of 25 percent of the materials normallysent by Western Electric and this resulted in the layoff ofabout 24 employees at the end of January 1976. Theemployees were informed of this layoff at a meeting onJanuary 26. By letter dated March 12, 1976, WesternElectric notified Respondent that, effective June 30, 1976,scrap shipments to the Greensboro plant would beterminated.In the meantime the Union had filed a petition for arepresentation election on January 8, 1976. This initiated acampaign in the course of which Respondent held meetingsat which six speeches were given by its general manager,Joseph Humphress. He spoke to assembled groups ofemployees, delivering the same speech to each shift. Thespeeches delivered on January 14 and 26 and March 15 arecontended by General Counsel to have contained remarksviolative of the Act. In addition, the General Counsel hasalleged that Respondent's supervisors engaged in conductincluding various acts of illegal interrogation of employees,a threat to close the plant, and a threat to discharge anemployee because of his union activity.B. The SpeechesBefore beginning a discussion of the contents of thespeeches, it is necessary to dispose of an issue raised by theGeneral Counsel concerning the method of their deliveryby Humphress which would be applicable to all thespeeches. It is contended that Humphress did not readthem exactly as written but rather looked out at hisaudience and made remarks which are not in the writtentext. This contention relies mainly on the testimony ofPatrick Rush, one of the employees who had been laid offat the end of January, but who attended both of themeetings that month. Rush stated that Humphress hadsome sheets of paper in his hand while talking and, whilehe thought that Humphress was reading from the papers,he was not doing so word for word and was looking mostlyat the audience. On cross-examination, Rush insisted thatHumphress had not been reading from the papers he heldin his hand despite being advised of testimony of others tothe effect that Humphress actually read the speeches; andRush rather testily stated that he knows when somebody ispretending and he knows when someone is reading from apaper and when he is not. He also stated that he did notknow what was written on the papers Humphress washolding but did know that Humphress was not following it.As part of the text of the first speech on January 14,Humphress apologized to the employees for having to readthe speech word for word, stating that his attorneys hadadvised that it was necessary to have a written record of themeetings. Humphress testified that he actually read thespeeches word for word and, when he did glance up attimes, he stopped reading for that moment. He said he justheld the speech in front of him and read it without trying tomaintain eye contact with the audience. John Reese,Respondent's production manager, said he was familiarwith all the speeches, having helped in their preparationand read them over many times. He stated that there wasno doubt that Humphress read the same speech verbatimto all shifts.The testimony of Rush to the effect that Humphress wasnot reading word for word from his papers is not supportedby other employee witnesses who addressed this matter.Freddie Wright, an employee, testified with respect to aspeech given by Humphress which, it turned out, did notrelate to any allegation of the complaint. However, in thecourse of this testimony, Wright stated that Humphressappeared to be reading that speech. Elgin Armstrong,another employee, had submitted an affidavit to the Boardin which he averred that Humphress appeared to bereading his speeches and then testified that at the time hegave his statement he believed that Humphress was readingthe speeches. Finally another employee, Jessie JamesHowell, said during the course of his testimony concerningthe March 15 speech that Humphress spoke from papers hehad with him and appeared to be reading from them.Thus, Rush was the only witness who stated thatHumphress was not completely reading his speeches andthis was based upon his conclusions derived from observa-tion and not on actual knowledge. As all the otherwitnesses corroborated Humphress, I do not credit Rush,particularly as his testimony as a whole revealed a shakyrecollection except for one or two items about which hewas concerned. I therefore find that the speeches deliveredby Humphress were read from prepared papers and theevidence is insufficient to find that he ad-libbed ordeparted from the texts.The complaint alleges that on or about January 20, 1976,Humphress threatened to close the plant if the Union weredesignated as collective-bargaining representative and,further, he threatened employees with loss of profit sharing,248 CUSTOM RECOVERYattendance bonuses, wages, company-paid insurance,loans, and other benefits, and with loss of work if theUnion were designated. By amendment to the complaint, itis also alleged that on March 15 Humphress threatenedemployees with loss of employment opportunities. All theseallegations relate to the speeches made by Humphress. Therecord reveals that Humphress spoke to the employees onJanuary 14 and 26, so it will be assumed that theallegations concerning his conduct on January 20 relate toeither of the two dates in January.Patrick Rush testified that, at the beginning of theJanuary 14 speech, Humphress stated that the Union wasthe cause of the Respondent's closing its plant in Atlanta.He said that Humphress also told the employees that, if theUnion came in, the Company would cut off their profit-sharing checks and they would not be able to borrowmoney any longer. The text of the speech reads as follows:On Monday, we received a letter from the SteelworkersUnion -that's the same Union we had before we hadto close the plant over in Atlanta. Anyhow, the Unionhas asked the National Labor Relations Board to holdan election here to decide if you want a union.There is no further reference in the speech to the plantclosing in Atlanta nor any discussion of the causes of thatshutdown. Humphress stated that he mentioned theAtlanta plant purely as a means of identifying the Unioninvolved herein. I find that the wording of this portion ofthe speech is not a sufficient basis for inferring thatRespondent attributed the Atlanta closing to the Union.Nor are any facts given which would relate to the situationin the Greensboro plant so as to constitute a threat that theGreensboro plant would be shut down as a result ofselection of the Union.The reference in the speech to profit sharing is asfollows:Let me give you an example -Unions like to have asmany people as possible doing as little work as possible.The reason for that is the more workers, the moremoney the union makes. Now in this plant, just askyourselves what that would do to your profit sharingpayout.There is nothing in this statement which implies thatRespondent would cut out profit sharing, as contended.Humphress has merely indicated his opinion that a unionmay attempt to put more people to work, causing greaterexpense to the Company and thereby a reduction of profitsharing. I find that the reference in the speech concerningprofit sharing is devoid of any threat to cut it out.Although Rush testified that Humphress said employeeswould not be able to borrow money, there is no referenceto loans in any of the speeches. However, Humphressstated that the subject of loans came up during the courseof the second speech when an employee asked a questionabout it. Humphress replied that the Company wouldadhere to the advice of counsel that it stop making loansbecause Respondent may be open to a charge of trying toinfluence employees or purchase votes. From the uncon-tradicted testimony of Humphress, it appears that Respon-dent had no established policy or structure concerningloans which were made on an individual basis in situationswhere an employee may have needed a few dollars to tidehim over. As Respondent appeared to be acting in good-faith reliance on the advice of counsel in this matter, andthere is no evidence that employees actually requested andwere refused loans during the pendency of the petition, nordoes it appear that Respondent linked the Union as thecause of its suspending any loan to an employee, nor did itindicate that loans would be completely stopped in theevent of a union victory, I find that, by responding to theemployee's questions in this manner during the course of aspeech, Humphress, on behalf of Respondent, did notviolate Section 8(aXl) of the Act.1Two employees testified concerning the second speechwhich Humphress delivered on January 26. On thisoccasion Humphress had announced the layoff of 24employees because Western Electric was doing some of thework at one of its own plants and was constructing anotherplant in South Carolina which would eventually require theshutdown of Respondent's plant. Freddie Wright testifiedthat Humphress asked whether the employees did not thinkit would be hard to get new business if they were unionizedor did they think it would be easier if they stayed the waythey were. Wright also said that Humphress told the peopleit was going to be up to them to decide whether the Unionwas going to help them or hurt them. The other employee,Sidney Waller, also testified as to the announcement byHumphress of the layoff and the fact that Western Electricwas going to move their work to South Carolina. Wallersaid that Humphress told them that he did not know whatthey were going to do if the place were shut down, but hesaid he was going to try and look around and get someother kind of business and would let them know. There isno reference to the Union in Waller's testimony. I findnothing in the testimony of these witnesses nor, indeed, thespeech itself, which is part of this record, impermissibleunder Section 8(c) of the Act. In this connection it is notedthat there is no issue in this proceeding regarding the layoffof the 24 employees at the end of January nor of theeventual closing of the plant at the end of June as a resultof the loss of Respondent's sole customer. Humphress setforth only his personal experience and opinion "thatunions hurt efficiency and make it harder to get newwork." An employer is free to tell "what he reasonablybelieves will be the likely consequences of unionizationthat are outside his control," and not "threats of economicreprisal to be taken on his volition." 2The final witness of General Counsel concerning aspeech was Jessie James Howell. At the outset, he testifiedto a speech allegedly delivered on March 9. AlthoughRespondent conceded that a speech had been given on thatdate, it was apparent that Howell was incorrect as to thetime when the speech he was testifying about was given.Finally the General Counsel was permitted to amendparagraph 9(a) of the amended complaint so as to allegethat the speech in question occurred on March 15 rather2 N.LR.B. v. River Togs, Inc., 382 F.2d 198., 202 (CA. 2, 1967).249Cutter Laboratories, Inc., 221 NLRB 161 (1975). DECISIONS OF NATIONAL LABOR RELATIONS BOARDthan on March 9. Before that speech was actually delivereda letter was passed around among the employees whichhad been received by Respondent from Western Electricadvising that, effective June 30, scrap shipments to theGreensboro plant would be terminated. According toHowell, Humphress started to talk about the Union andtold the employees "to take the right fork of the roadbecause it was our future. If we did not take the right forkof the road we would be out of a job because Southern Bellwas moving its material to another plant in South Carolinathat they were building down there. And, that they werelooking for a new company to move in. And, the newcompany would not come in where there was a union."While Humphress actually spoke about the same subjectsas reported by Howell in his testimony, it is clear thatHowell had taken these remarks out of context. Accordingto the text of the speech, Humphress actually said: "severalweeks ago, I told you that this plant was going to lose itsonly customer -Western Electric. As it stands now, wewill stop receiving any busines from Western Electric bythe end of June 1976 just 3 months away. If we are unableto find a new customer we will be out of business and thisplant will be closed by the end of summer." Thus, at thispoint, the reference to the closing of the plant was notmade in connection with the union organizational cam-paign but rather to the loss of the sole customer, WesternElectric. Humphress went on to talk about the difficulty ofobtaining new customers and stated his opinion as tounions and their methods. With reference to customers hesaid, "And the companies we hope to get are interested inone thing -a dependable company that delivers a goodproduct each time." He said he did not think that theUnion could help them in getting business. Finally, he saidthat he did not know whether a union would keep themfrom getting a new customer but he did know one thing forsure: "the Union sure as hell is not going to win us anycustomers, and it could hurt us in our efforts to change thisplant into a new operation." While it is fairly obvious thatin his speech Humphress was emphasizing that a unioncould possibly make it difficult for Respondent to obtainnew business he did not say baldly that some companywould not give them business if there were a union. I donot credit the testimony of Howell as to this latterstatement. Apart from the fact that I have already foundthat the speeches of Humphress were delivered fromprepared text, Howell was not certain in his testimony; hewas confused as to the dates of the speeches and appearedto have them mixed up in his mind; he also said that onMarch 15, the same date of this speech, Reese also spoke tothe employees when in fact Reese addressed themconcerning voting procedures on the day before theelection. Moreover, there is the uncontradicted testimonyof Reese and Humphress to the effect that Howell wasactually asleep during a portion of the March 15 speechand was rebuked by Humphress. Finally, Howell's testimo-ny is not corroborated by any other employee whoattended the meeting. I find that the speech of March 15contains a prediction of the possibility that Respondentmay not be able to attract new customers, a consequencebeyond its control, rather than a threat of action on its partwhich would result in the loss of employment opportunitiesshould the employees select the Union as their collective-bargaining representative. It therefore does not violate theAct.3Accordingly, on the basis of the above I find thatRespondent, through its general manager, Humphress, didnot violate Section 8(a)(1) of the Act as a result of thespeeches he delivered on January 16 and 26 and March 15.C. The Alleged Interrogations1. By Foreman Gary CatoIt is alleged that on or about January 5 Foreman Catounlawfully interrogated employee Grover Cochran. Coch-ran said that around the first of January while he wasworking Cato, his supervisor, came up and asked him if heknew anything about a union trying to come out there andCochran replied that he did. Cato then asked him if itwould help him any and Cochran said it probably would.Cato allegedly said that the Union would not do anything,the people would then go out on strike and would not getpaid for that time, and the Company would have a right tohire new people. Upon cross-examination, it developedthat Cochran had actually included the contents of twoconversations he allegedly had with Cato. The discussionabout strikes occurred, according to Cochran, on theoccasion of the second conversation immediately after theJuly 14 speech by Humphress. Also, in relating thecontents of the first speech on cross-examination, Cochranstated that Cato asked, "Do you know anything about aunion," to which Cochran replied "Uh-huh, I didn't knowanything about it." This is the opposite of what he said ondirect examination. Cato denied ever talking to Cochranprior to the filing of the union petition on January 12,stating that he was unaware of the existence of the Unionuntil he was informed by Humphress of the filing of thepetition. He recalls a conversation with Cochran and otheremployees after Humphress delivered his January 14speech when employees asked him various questionsconcerning it, to which he responded as best he could. Hefurther denies asking any employees questions concerningtheir knowledge of a union.It is apparent that Cochran was confused, and histestimony concerning his alleged talks with Cato wasinconsistent between direct and cross-examination. He alsoreferred to a conversation occurring prior to the filing ofthe petition and the record is bare of any evidence ofactivity at that time. In these circumstances I do not creditCochran and accordingly will dismiss this allegation of aviolation of Section 8(aXl).Another employee, Sidney Waller, testified that, during aconversation about 4 or 5 days before the election, Catoasked him what he thought about the Union. Wallerreplied that "the way things are running it does not matterwhich way it goes." There followed a conversation in whichCato told him he would appreciate it if he would vote noand keep the Union out, that everything would be betteroff without the Union, and he urged Waller to talk to the3 N.L.R.B. v. Gissel Packing Co., Inc., 395 U.S. 575, 618 (1969).250 CUSTOM RECOVERYother employees and help keep the Union out. However,on cross-examination Waller changed his testimony withrespect to whether Cato asked him what he thought aboutthe Union. Waller said at this point that Cato did not askhim any questions but just told him how he felt about theUnion and hoped that Waller would vote no. Cato himselftestified that he had not one but rather two conversationswith Waller during the course of which the Union wasmentioned. These occurred in January and in mid-Febru-ary and, according to Cato, were just normal generalconversations in which Waller stated that he was in a messwith the Union because supervisors were avoiding him.Cato told him that this was because everyone was busy andthe supervisors were spread out. Cato states that theirconversations related to the economy and high prices andworry concerning their jobs in the event the plant wasunable to find new business.In view of Waller's admission that Cato did not ask himquestions concerning the Union or how Waller felt aboutthe Union, I find that Cato did not unlawfully interrogateWaller concerning his sympathies for the Union.2. By Foreman Richard EllisAlbert Shelton, an employee, stated that about 2 weeksbefore the election he had a discussion with his supervisor,Richard Ellis. This occurred in the yard where Shelton wasworking and Ellis asked him how he felt about the Union.Shelton replied by saying, "I am for anything if it willhelp." This was all of the conversation and Shelton had nofurther conversations with either Ellis or any othersupervisor concerning the Union before the election. Ellistestified to a conversation with Shelton about the secondweek in March in which the Union was mentioned. He saidhe walked over to where Shelton was working and lookedat his work and a conversation ensued about income taxrefunds. Ellis said he did not think he was going to getanything back while Shelton said that he received hisrefund on Saturday. Shelton then said that he lost about$60 of it playing poker to which Ellis retorted, "Damn,Robert, you would have been better off to go to unionmeetings." Ellis then walked away and that was all of theconversation according to him. He denied asking Sheltonany questions concerning the Union. In the circumstances,even if the incident occurred as related by Shelton, I findsuch casual query about the Union allegedly made by Ellisin a friendly atmosphere, unaccompanied by any threats oreven pejorative language about the Union, not to becoercive and therefore not violative of Section 8(aXl) ofthe Act.It is also alleged that Ellis unlawfully interrogated SidneyWaller early in March. Waller testified that about 10 daysbefore the election Ellis approached him while he wasworking on the first shift and asked how he was doing. Ellisthen asked what he thought about the Union and Wallerreplied that the way things stood it did not matter. Ellisthen asked whether they ever had any union meetings andWaller said he did not know because he had not been toany; Ellis then said that he would love to find out wherethe union meeting was going to be and whether he couldgo. He wanted to know who could tell him where the unionmeeting was going to be and Waller said that he did notknow. Ellis then said he hoped that he would vote no. Ellissaid that he had been told by Reese that he and Humphressthought well of Waller, to which the latter said he wouldleave it at that; that he had not decided which way he wasgoing to vote and was not telling anybody. Waller also saidthat he had ridden to work with Ellis but they had notspoken more than a few words, and he told Ellis that he didnot know anything about the Union. Ellis testified that henever had any conversation in the plant with Wallerconcerning the Union but, on the occasion when he askedfor a ride to work, Waller asked what was going to happenand Ellis said that he did not know. Waller asked whetherhe thought the plant was going to close down and Ellisreplied that he did not know that either. Waller then askedwhat he thought was going to happen if the Union came inand Ellis said that he had no knowledge of anythinghappening as far as the plant closing down. Ellis said hedid not know about the plant's future because he did notknow whether they were going to get another customer.In this exchange I credit Waller, as I was impressed withhis sincerity and manner and, although somewhat garru-lous, was consistent in his testimony, while Ellis showed alack of candor. Ellis contradicted himself; he testified ondirect that Waller asked him what he thought wouldhappen if the Union came in, while on cross he said thatneither Waller nor Shelton asked him what he thought. Allof Respondent's supervisors, including Ellis, stated theyhad received instructions and were provided with a list ofwhat and what not to say to employees. In accordance withthis, Ellis said that, if asked by an employee, he could andwould state an opinion. Yet as to Waller, Ellis stated hekept telling him that he had no opinion. I find that Elliscoercively interrogated Waller as to what he thought aboutthe Union, in violation of Section 8(aX I) of the Act.3. By Foreman Jim RoperFreddie Wright testified that he had a conversation withForeman Jim Roper while he was sitting on a payloaderafter a lunch break. Roper came over and asked what didhe think about the Union, and Wright replied that he didnot really think anything. Roper then began making acomparison of wages between Respondent and anothercompany, Universal, where they had a union and theemployees were making less money than at Respondent.Wright also said that Roper told him that the Union had alot to do with the plant going out of business in Atlanta. Asto that, Wright, on cross-examination, stated that he wasthe one that brought up the subject, by asking why theAtlanta plant went out of business. At first, Wright testifiedthat Roper said that they (the Union) had a lot to do withit. Changing his testimony somewhat, Wright then testifiedthat Roper could have said that the Union had somethingto do with the Atlanta plant. In view of this shading oftestimony by Wright as between the direct and cross-examination, Wright's credibility as to whether Roperquestioned him about the Union is in doubt. It is possiblethat Wright called over Roper, as the latter testified, andinitiated a conversation concerning the Union, as contend-ed by Respondent. In view of this credibility resolution, Ifind the evidence insufficient to establish that Roper251 DECISIONS OF NATIONAL LABOR RELATIONS BOARDcoercively interrogated Wright concerning his feelingsabout the Union.4. By Foreman Jewell BryanElgin Armstrong testified that after a meeting in thecafeteria he was in a boxcar with two other employees,Wilson and Ashley. He said they were talking when Bryancame in and asked what they all thought about the Union.Wilson had been saying that he was not going to vote for itbecause a union caused him to go bankrupt. Ashley hadsaid that his dad had worked on a union job and that it wasnot worth anything. Bryan asked Armstrong what hethought and Armstrong made no comment. Bryan thensaid he would not vote for "no shit like that." Armstrongjust walked off. Armstrong stated that this occurred afterthe meeting on the day before the election. This proved tobe an error as the affidavit concerning this incident whichArmstrong gave to the Board was dated March 10, 9 daysbefore the election. Ashley, one of the employees involved,testified that the incident occurred about 3 or 4 weeksbefore the election. He said that they were standing aroundthe boxcar and he and Wilson began talking about theUnion. Wilson asked Armstrong what he thought aboutthe Union. Armstrong replied that he did not know why hewas asking that and Wilson said no more to him. Wilsonwas then talking about an experience he had with a unionwhen Bryan came in and said he didn't see why we neededa union anyway and then walked away. Ashley said thatBryan talked only to Wilson and him and had his back toArmstrong at the time. Ashley stated he never heard Bryanask Armstrong any questions. Bryan himself testified thathe came by this car to check the material there. As he waswalking through, he heard the employees discussing aunion and Wilson was talking about having been involved.Bryan said he told Wilson that he did not think that theyneeded a union here; in his opinion, the Union was notworth a damn. He turned around and walked away. Hedenied asking Armstrong any questions about a union.With regard to this incident, it is clear that Armstrong wasconfused as to at least the date, while, on the other hand,Ashley credibly testified that Bryan did not talk toArmstrong at all. In these circumstances, I find that it hasnot been established by a preponderance of the credibleevidence that the Respondent by Supervisor Bryan interro-gated Armstrong concerning the Union.5. By Production Manager John ReeseSidney Waller testified that he was on the hill about 2days before the election when Reese came up to him andasked what he thought about the Union. Waller told himthe way "the thing is running it doesn't matter which way itgoes." Reese said he hoped Waller did not make the wrongdecision; he would make the right decision if he voted noand that that would help keep the Union out. Waller thenwalked off but turned around and noticed that Reese waswriting something on a piece of paper. Reese himselftestified that the only conversation he had was the daybefore the election after the 24-hour speech. Reese went toWaller and said that he hoped he had his support in thiselection and hoped that Waller was going to vote no. Reesesaid he did not ask any questions and that was the end ofthe conversation because he then walked on and talked tosomebody else. He stated that he made an effort to talk toevery employee on that date, asking them to vote no in theelection. Other than the date, the only difference in thetestimony of Waller and Reese is with regard to theopening of the conversation which Waller alleges began byReese asking him what he thought about the Union. Icredit Reese who testified in a forthright clear manner andfreely stated that on the day of the election he spoke tomany employees asking their assistance and expressing thehope that they would vote against the Union; and I findthat the account of Reese is the more likely version of thisconversation. There is nothing unlawful in that type ofactivity. Accordingly, I find that it has not been establishedthat Respondent by Reese unlawfully interrogated Waller.D. The Alleged Threats To Close the PlantDuring the conversation described above betweenFreddie Wright and Foreman Jim Roper, Wright statedthat Roper had said that the Union had a lot to do with theplant going out of business in Atlanta. On cross-examina-tion Wright said that, in response to Roper's telling him toask any questions he may have, he asked why the Atlantaplant went out of business. Wright first said that Ropertold him the Union had a lot to do with it, and then waffledby saying Roper could have said the Union had somethingto do with it. As related above, Roper testified that theconversation began when Wright called him over andasked when he thought the plant was going to close, towhich Roper replied that he did not know but they werelosing their customers. Wright then asked if he thought theUnion had something to do with the closing at Atlanta.Roper said that he did not know, but he thought that theyhad problems with the working facilities there, that therewere also strike problems and this was the same union.Even if we accept Wright's version of the conversation,admittedly it was he who initiated the portion concerningthe plant closing in Atlanta. In the special context of thiscase where the subject of plant closure was uppermost ineveryone's mind in view of the loss of Respondent's solecustomer, a fact by this time known to all employees, I findthis conversation much too ambiguous to infer that Roperwas threatening Wright with plant closure should he votefor the Union. It had been made clear to all that the plantcould very well close by June 30 or shortly thereafter,regardless of the outcome of the election. I therefore findthat Respondent did not violate the Act as a result of thisconversation between Roper and Wright and will dismisssuch allegation.The other alleged threats, concerning loss of jobopportunities and threats to close the plant uttered byHumphress during the course of his speeches, have alreadybeen previously discussed and I have found no violationsof Section 8(aXl) deriving from the contents of thespeeches.E. The Alleged Threat To Discharge WallerWaller testified that, about a week after the representa-tion hearing, Humphress and Reese came by the place252 CUSTOM RECOVERYwhere he was working and Humphress stopped at a tableand called Waller over. Humphress asked Waller to givehim one of the union cards he had and Waller said he didnot have any. Humphress said he was told that Waller hadbeen passing out cards. Waller replied that he did not haveany and he did not pass out any. He said if he had one hewould give it to Humphress and let him sign it. Humphressthen said, according to Waller, that from the time he camein the gate to the time he went out he was on companytime, and he asked Waller if he understood that. Wallersaid he did. Waller recalled that Humphress also said thathe had three or four employees and the foreman watchinghim and if he got anything on him he would be fired.On cross-examination Waller stated that he attended theNLRB hearing and was called to the witness stand but didnot testify. As to the occurrence in the plant he said thatReese first asked him a question concerning his work, andthen Humphress called him over and asked him for a unioncard. Waller denied that Humphress had told him thatseveral other employees said that Waller was botheringthem. Nor did he admit that Humphress had said Wallerhad been talking to employees when he should be working.Reese accompanied Humphress that day on a tour of theplant for safety reasons. Reese testified that before they leftWaller's area, Humphress called over Waller and told himhe had been informed by two other foremen and someemployees that Waller was campaigning on company timeand passing out cards. Waller did not respond andHumphress proceeded to tell him, "If I see anybodycampaigning during working time or passing out cardsduring working time I am going to terminate them on thespot." Humphress told Waller that he did not care whatthey did on breaks and lunch because that was their owntime. In his testimony, Humphress said people hadreported to him that Waller was leaving his area and goingover the plant attempting to talk to groups of people andget them to sign cards, and that this was within the first 10days of February after the hearing before the Board. Onthat day he saw Waller, called him aside, and told him ithad been reported that he had been campaigning for theUnion and that this was strictly illegal during companytime. During that time he should be working. He toldWaller that during lunch hour or break time it was his ownbusiness, but during hours that he was supposed to beworking they expected him to do just that. Finally,Humphress said he told Waller that anyone foundcampaigning for the Union during working time would beterminated on the spot.There is a considerable divergence between the versionsof this incident as recounted by Waller and by Humphressand Reese. However, I shall assume, arguendo, thecorrectness of the account given by Humphress and Reese.In effect, Humphress threatened Waller with dischargeshould he be caught in union solicitation on company orworking time. There is no evidence that Respondent had inexistence any rule against solicitation.It has long been recognized, as the Supreme Court hasstated, that "No restrictions may be placed on theemployees' right to discuss self-organization amongst4 N.L RB. v. The Babcock i Wilcox Company, 351 U.S. 105, 113 (1965).5 Daylin Inc.. Discount Division d/bla Miller's Discount Dept. Stores, 198NLRB 281 (1972).themselves unless the employer can demonstrate that arestriction is necessary to maintain production or disci-pline."4The Board has more recently put it as follows:The correct view, however, is that any prohibition ofsolicitation, by rule or discipline, interferes withemployee rights, and that such interference must -inthe absence of a valid rule -be supported by anaffirmative showing of impairment of production.sHaving found that there is no valid rule, I further findthat there has been no showing of impairment of produc-tion. Humphress testified that they had "a number ofpeople who mentioned that Sidney Waller was leaving hisarea and going over the plant and attempting to get groupsof people that he could talk to or talk with. And, I was toldthat he did this for the purposes of trying to get cardssigned." Such a statement is hearsay, self-serving, and notprobative of the question whether Waller's activitiesinterfered with production. Finally, if it is contended thatHumphress was enunciating a rule, its promulgation wasindeed precipitous, and enforced by a threat directed to themost active of the union supporters who had shortly beforetestified at the representation hearing, and, moreover,discriminatory since it did not apply to other forms ofsolicitation.sIn conclusion, I find that Respondent violatedSection 8(aXI) of the Act by threatening Waller withdischarge should he continue to engage in solicitation onbehalf of the Union.IV. THE EFFECT OF THE UNFAIR LABOR PRACTICESUPON COMMERCEThe activities of the Respondent set forth in section III,above, occurring in connection with the operations ofRespondent set forth in section I, above, have a close,intimate, and substantial relationship to trade, traffic, andcommerce among the several States and tend to lead tolabor disputes burdening and obstructing commerce andthe free flow of commerce.V. THE REMEDYHaving found that Respondent has engaged in certainunfair labor practices, I shall recommend that it be orderedto cease and desist therefrom and to take certain affirma-tive action designed to effectuate the policies of the Act.CONCLUSIONS OF LAW1. Respondent is an employer engaged in commercewithin the meaning of Section 2(6) and (7) of the Act.2. The Union is a labor organization within themeaning of Section 2(5) of the Act.3. By questioning employee Sidney Waller concerninghis union activities, Respondent violated Section 8(a)(1) ofthe Act.4. By threatening employee Sidney Waller with dis-charge should he continue solicitation on behalf of theUnion, Respondent violated Section 8(aX 1) of the Act.6 Ward Manufacturin& Inc., 152 NLRB 1270 (1965).253 DECISIONS OF NATIONAL LABOR RELATIONS BOARD5. The aforesaid unfair labor practices affect commercewithin the meaning of Section 2(6) and (7) of the Act.6. The Respondent did not engage in other conductviolative of Section 8(aXl) of the Act, as alleged in thecomplaint.The Objections in Case 10-RC-10569Having found that Respondent, by Humphress, did notthreaten employees with loss of benefits should they votefor the Union in violation of Section 8(aXl) of the Act, Irecommend that Objection 2 be overruled.As I have found that Respondent violated Section 8(aX1)of the Act by interrogating Sidney Waller and further bythreatening him with discharge if he continued his unionactivity, I recommend that Objection 4 be sustained and asecond election be directed.7Upon the foregoing findings of fact and conclusions oflaw, and upon the entire record and pursuant to Section10(c) of the Act, I hereby issue the following recommend-ed:ORDER8The Respondent, Custom Recovery, Division of Key-stone Resources, Inc., Greensboro, Georgia, its officers,agents, successors, and assigns, shall:1. Cease and desist from:(a) Interrogating employees concerning their unionactivities.(b) Threatening employees with discharge unless theyrefrain from solicitation on behalf of the Union.(c) In any like or related manner interfering with,restraining, or coercing employees in the exercise of theirrights under Section 7 of the Act.2. Take the following affirmative action which isnecessary to effectuate the purposes and policies of theAct:(a) Post at its Greensboro, Georgia, plant, copies of theattached notice marked "Appendix."9Copies of saidnotice, on forms provided by the Regional Director forRegion 10, after being duly signed by the Company'sauthorized representative, shall be posted by it immediatelyupon receipt thereof and be maintained by it for 60consecutive days thereafter, in conspicuous places, includ-ing all places where notices to employees are customarilyposted. Reasonable steps shall be taken by the Company toinsure that said notices are not altered, defaced, or coveredby any other material.(b) Notify the Regional Director for Region 10, inwriting, within 20 days from the date of this Order, whatsteps the Respondent has taken to comply herewith.IT IS FURTHER ORDERED that the complaint be, and ithereby is, dismissed insofar as it alleges other violations ofSection 8(aXl) of the Act not found herein.IT IS ALSO RECOMMENDED that, in Case 10-RC-10569,Objection 4 be sustained and the election be set aside andthe case remanded to the Regional Director for Region 10for the purpose of conducting a new election at such timethat he deems the circumstances permit a free choice ofbargaining representative.7 Dal-Tex Optical Compaony, Inc., 137 NLRB 1782 (1962).s In the event no exceptions are filed as provided by Sec. 102.46 of theRules and Regulations of the National Labor Relations Board, the findings,conclusions, and recommended Order herein shall, as provided in Sec.102.48 of the Rules and Regulations, be adopted by the Board and becomeits findings, conclusions, and Order, and all objections thereto shall bedeemed waived for all purposes.9 In the event the Board's Order is enforced by a Judgment of a UnitedStates Court of Appeals, the words in the notice reading "Posted by Orderof the National Labor Relations Board" shall read "Posted Pursuant to aJudgment of the United States Court of Appeals Enforcing an Order of theNational Labor Relations Board."APPENDIXNOncE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentAfter a hearing in which all sides had a chance to giveevidence, the National Labor Relations Board has foundthat we violated the National Labor Relations Act and wehave been ordered to post this notice.The Act gives the employees the following rights:To engage in self-organizationTo form, join, or assist any unionTo bargain collectively through representa-tives of their own choosingTo engage in activities together for the purposeof collective bargaining or other mutual aid orprotectionTo refrain from the exercise of any or all suchactivities.WE WILL NOT interrogate employees regarding theirunion activities.WE WILL NOT threaten employees with dischargeunless they refrain from soliciting on behalf of UnitedSteel Workers of America, AFL-CIO, or any otherlabor organization.WE WILL NOT in any like or related manner interferewith, restrain, or coerce our employees in the exerciseof rights under Section 7 of the Act.CUSTOM RECOVERY,DIVISION OF KEYSTONERESOURCES, INC.254